DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election, listed below, in the reply filed on 9/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)):

    PNG
    media_image1.png
    330
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    644
    media_image2.png
    Greyscale

Based on the above election, claims 14-22 and 34 read on the elected invention and are treated on the merits, below.  Consequently, claims 23-33 are withdrawn from consideration are exclusively covering a non-elected invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for those specific prostate cancer and those diseases and disorders listed in the specification, does not reasonably provide enablement for AR-mediated disease or disorder, in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
First the claim is broad, namely, “AR-mediated disease or disorder” encompasses conditions, some of which are known and some of which are not known.  But, the nature of the invention is modulating the androgen receptor in a manner that decreases androgen stimulation to treat prostate cancer. 
The prior art teaches that antiandrogens are used to treat an assortment of androgen-dependent conditions.  In men, antiandrogens are used in the treatment of prostate cancer, enlarged prostate, scalp hair loss, overly high sex drive, unusual and problematic sexual urges, and early puberty.  In women, antiandrogens are used to treat acne, seborrhea, excessive hair growth, scalp hair loss, and high androgen levels, such as those that occur in polycystic ovary syndrome (PCOS).  Antiandrogens are also used as a component of feminizing hormone therapy for transgender women and as puberty blockers in transgender girls.  See Gillatt et al., J Cancer Res Clin Oncol (2006) 132 (Suppl. 1):S17–S26 and Student et al., European Journal of Pharmacology, Volume 866, 5 January 2020, 172783. 
An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is also well known. However, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
Determining how a particular chemical will impact the body is not routine and the level of ordinary skill in the art of treating AR-related diseases is high, as an ordinary artisan in this art needs specialized knowledge of the complex nature of the androgen and androgen receptor pharmacology and physiology, see Handelsman DJ. Androgen Physiology, Pharmacology, Use and Misuse. [Updated 2020 Oct 5]. In: Feingold KR, Anawalt B, Boyce A, et al., editors. Endotext [Internet]. South Dartmouth (MA): MDText.com, Inc.; 2000-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK279000/, downloaded 25 October 2022. 
 Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]
While the use of AR modulators and antagonists for treatment of prostate cancer and the diseases listed above is well known, the use of such agents to treat other diseases and conditions within the scope of the claim is not predictable. For instance, the nexus between anti-androgens and other diseases remains uncertain, see Shukla et al., Andrology, 2016, 4, 366–381 (“AR action is a vast and active field of research that needs an up-to-date stand-alone comprehensive summarization to encompass various modes of androgen-dependent and androgen-independent actions in normal development as well as in disease state.”)
Thus, it is unpredictable whether an anti-AR agent can be used to treat other diseases, since there doesn’t appear to a link between these agents and treatment of other conditions. 
The specification shows that Anti-AR agents of formula (I) treat cancers, such as prostate cancer, and there is a nexus between these compounds and treatment of these diseases, but not to the full scope of the treatment claimed. The specification does not provide any additional examples or guidance on how to use these compounds to treat the additional conditions covered by the claim since the prior art does not provide guidance on how one of ordinary skill can predict if a given disease is AR-related
Thus, the specification provides sufficient teachings only for the enablement of treatment of prostate cancers. The prior art provides no compensatory guidance and it would require undue experimentation to practice the invention as broadly claimed. The amount of experimentation would be undue because it would require determining which of the conditions covered by the instant claim would be reasonably treated with anti-AR’s, such as the inhibitors of the claim. 
As discussed above, it is not routine to determine how a chemical will act on complex AR biochemistry to treat different conditions.  Here, the specification only teaches that the instant compounds modulate AR and AR is related to a group of related conditions.  In this manner, significant experimentation would be required to determine which other conditions are AR-related, and treatable with the recited compounds. This is because one cannot extrapolate between the activity of AR and the treatment of those disorders not related to AR physiology and pharmacology.  Moreover, the prior art and the specification provide little guidance with respect to the use of the instant compounds treating disorders not known to be AR-related.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14, 15, 17, 18, 19, 22 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 2011052348 to Worm et al. (Worm)

Worm discloses the required combination therapy:

    PNG
    media_image3.png
    542
    874
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 15, 17-22 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2013067151 (WO 151).

WO 151 teaches the recited compounds:

    PNG
    media_image4.png
    145
    321
    media_image4.png
    Greyscale
see page 10.

The required combination therapy is taught:

    PNG
    media_image5.png
    200
    581
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    202
    549
    media_image6.png
    Greyscale

Combination with anti-cancer agent s is also taught.  See pages 42+.
Prostate cancer is taught, see page 34.
The difference between WO 151 and the claimed inventions is that WO 151 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, WO 151 teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-22 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-5 of U.S. Patent No. 9365542; or
Claims 1-10 of U.S. Patent No. 9650359; or
Claims 1-18 of U.S. Patent No. 10450294;
all in view of WO 2013067151 (WO 151), cited above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting method claims cover methods of treating AR-mediated diseases, such as prostate cancer with compounds that anticipate those covered by the rejected claims, or compounds that overlap in scope with those covered by the instant claims.  The difference between these methods and those covered by the rejected claims is that the conflicting claims fail to explicitly teach the instant combination therapy.  As demonstrated by WO 151, combination therapy within the context of treating Ar-mediated diseases such as prostate cancer with the instant compounds was known, as outlined above.  Therefore, the recited combination therapy with the recited compounds was prima facie obvious.
Alternatively, the conflicting claims may recite compounds.  However, the specification of these patents and applications disclose the recited combination thereapy, as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642